Mr. President, on behalf of the Ghana delegation and on my own behalf I congratulate you on your election as President of the twenty-seventh session of the General Assembly. Your election to this high office is an honor not only to yourself but also to your country, Poland, with which Ghana has had such friendly and useful ties for many years. Colonel Acheampong, Head of State and Chairman of the National Redemption Council, has expressly asked me to convey to you fraternal greetings of the Government and people of Ghana. He also wishes me to assure you of the support of the Government of Ghana for your efforts as President of this session of the Assembly. I am mandated to assure you, Mr. President, that the Government of Ghana will continue to support and to play its role in the affairs of this Assembly, despite its preoccupation with its difficult economic and social problems.
166.	The economic development of Ghana, like that of other developing countries, is plagued by an inequitable system of international trade and by a world financial structure which seems to maintain an iniquitous status quo- the poor shall become poorer and the already prosperous, richer. It is in the face of this grim reality that we in Ghana are striving not only to survive but to create for ourselves a decent standard of living. Time was when we thought foreign aid was the answer to our economic difficulties. Experience has now taught us that the present terms under which foreign aid is given generates not prosperity and plenty, but misery and privation. We have learned that the answer to our economic difficulties is not to continue to parade the corridors of the big Powers with cap in hand, begging for alms to feed our people and to develop our country. Our economic salvation lies in our own hands, and our success can be measured only by the effort we ourselves are prepared to make. That is why, since assuming the administration of Ghana barely nine months ago, the National Redemption Council, under the inspiring leadership of Colonel Acheampong, has insisted on a total mobilization of the entire resources of the country.
167.	But are the difficulties and sacrifices which a "go-it-alone" policy implies necessary in our world today? Are all the professions of international solidarity mere empty phrases? It is the view of my delegation that the United Nations has since its inception been too preoccupied with the containment of political problems, important though these are. The larger issue, in the view of my delegation, the far more dangerous tension arising from indefensible disparities in economic levels of well-being, has not received the attention it deserves, especially from the big Powers of the world which, given the will, have the capacity to create a world without hunger, a world without poverty, a world without disease.
168.	As far back as 1944, at Dumbarton Oaks, the founding fathers of the United Nations recognized the dangers inherent in economic and social disparities, and accordingly entrenched in the Charter the need for their eventual elimination. The Charter envisages the employment of international machinery for the promotion of the economic and social advancement of all peoples.
169.	The United Nations has already celebrated its twenty-fifth anniversary. But in spite of the launching of the two development decades, the gap between the rich and the poor countries continues to grow. Indeed, international trade and national fiscal systems and institutions make such a trend inevitable. It is true that some developed countries have taken some steps to meet the targets of the Second United Nations Development Decade. A scheme of generalized preferences in favor of the imports of developing countries has been put into effect by some advanced countries. Temporary measures have also been adopted to stabilize and restructure the international monetary system. But on the basis of the evidence, it is hard to escape the conclusion that for many developed countries the solemn endorsements given to the strategies and programs of action of the two development decades were only words of exhortation, and that we in the developing world were too naive in taking public pronouncements of the rich and powerful seriously.
170.	The shortcomings of the International Development Strategy are in a large measure due to a lack of generous, over-all response in terms of official development assistance to be provided by the advanced countries. An alarming decline in public and legislative support in certain significant donor countries is progressively hardening into national policy. Unwillingness to liberalize tariffs, restrictive commercial and trade practices, and failure to agree on stable commodity prices have all adversely affected the prospects for improving the terms of trade of developing countries.
171.	In contrast to the attractive prices of the products of advanced countries which are progressively going through an upward adjustment, primary products, which sustain the economies of developing countries, are constantly suffering a catastrophic plunge. It should be obvious to the international community that, given the fluctuations in the prices of primary products, the prospect of the developing world earning enough to meet its foreign exchange and investment needs is very, very slim. Yet since the advanced countries continue to be dependent on primary products to feed their growing industries, it is to the mutual advantage of both parties to come to an early agreement on a system of stabilization of commodity prices on the implicit understanding that such an encouraging booster to the production of primary products will, by the same token, assure the continued success of the dependent industries in the advanced countries.
172.	That is why it is a matter of considerable regret to my Government that no international cocoa agreement has yet been concluded. Cocoa provides nearly 80 per cent of Ghana's foreign-exchange earnings, and it is therefore the fervent hope of the Ghana Government that, at the United Nations Cocoa Conference currently meeting in Geneva, positive conclusions can be reached in respect of cocoa.
173.	Nor has this lack of significant economic progress been much helped by the monetary and financial crises and the floating of currencies by developed countries. If anything, these have largely served to accentuate the problems of developing countries. What has so greatly affected the capacity of developing countries to accomplish the planned targets of the International Development Strategy is the growing debt burden. If Ghana's experience is any guide, the debt disability imposed on developing countries is not the sole consequence of the depletion of foreign exchange earned through their export trade. In Ghana's particular case, for instance, a number of the projects, financed by suppliers' credits, were not preceded by the usual feasibility studies, which would have assured their profitability. Commissions of inquiry and other investigations conducted in Ghana have clearly established that some of the contracts were tainted with corruption. Undue inflation in respect of the prices quoted has also come to light. Added to this were the harsh repayment terms which closed the door to reasonable resources being generated to allow amortization of the debts. No wonder that many projects have turned out to be white elephants, deficient in productive results. In the light of this, the Government of Ghana expects other countries to view with understanding and sympathy the action taken by the Ghana Government in respect of its debts.
174.	These disappointments brought about in our development by a host of factors, not the least of which was the sharp business practices of some creditor countries, have only increased Ghana's resolve to be self-reliant. In adopting this policy of self-reliance, we do not imply that the door is shut for genuine foreign aid from friendly countries. Our aim is to enhance the living standards of Ghanaians and to lay the foundation of institutions which will cultivate the cultural and spiritual values of the individual in an atmosphere of peace and justice. For foreign aid to be accepted, it would have to come on the most generous terms satisfying the liberal repayment arrangements of the
International Development Agency. Ghana is also persuaded of the advantages that would accrue from diversification of its trade links with new and growing markets. In consideration of this potential benefit, plans are under way to reactivate trade and payment arrangements with Ghana's non-traditional trading partners.
175.	Notwithstanding the noble objectives of the International Development Strategy, there is a growing credibility gap between intentions and performance. Technology is accentuating the inequalities between the advanced and the developing countries. While the nations of the northern hemisphere live in affluence and unprecedented comfort, the greater number of countries are condemned to a life of abject poverty, afflicted by innumerable diseases and lacking adequate social services to make life worth living. And yet the developing countries have contributed a great deal and continue to contribute significantly to the economic well-being of the affluent. Do we have to live with this situation or is it our bounden duty as an international community to remedy it through our joint efforts?
176.	It was this same concern which prompted the President of the World Bank to remark recently that the rich nations of the world possessing 25 per cent of its people but 80 per cent of its wealth should have to provide the additional assistance in the form of aid and trade which the developing nations need to meet minimum national goals. That additional assistance can be financed by diverting but a tiny percentage of the incremental income which will accrue to the developed countries during the 1970s.
177.	Scientific and technological advances have made the world a global village and increased the interdependence of nation-States. The problems of a section of our closely-knit world can only be ignored by the rest at its peril. We are reminded that the astronauts who went into outer space dramatically realized the world's smallness and oneness on looking back. As Woodrow Wilson warned, "You cannot have peace, you cannot even have your legitimate part in the business of the world, unless you are partners with the rest."
178.	We believe that the philosophy of interdependence should be reflected in an appropriate and sound foreign policy which would provide the framework for the real progress of man. This brings me to the foreign policy of Ghana. In this respect I can do no more than to quote the words of our Head of State, Colonel Acheampong, on 17 January this year. He said:
"Our foreign policy will first of all be based on a vigorous and dynamic African policy. We intend to foster the closest and most cordial relations with all African brothers who are still not free and who suffer deprivations, degradation and indignity on the continent of their birth. Accordingly, we shall vigorously support the eradication of the last remnants of colonialism and racial discrimination from the African continent. Our fellow Africans, struggling for control of their own destiny under the racists of South Africa, under the rebel regime of Ian Smith, in Namibia and in Portuguese-held parts of Africa will have our unflinching support."
179.	On the OAU, Colonel Acheampong stated:
"We subscribe unreservedly to the charter of the OAU, and it is our resolve to lend effective support to all efforts aimed at making it an effective body for the expression and the realization of African aspirations."
180.	On non-alignment, Colonel Acheampong said:
"Ghana's traditional policy since we became independent has been one of non-alignment.... The Government of Ghana would pursue a truly non-aligned policy; we shall be friends with all who would like to be friends with us; Ghana will not interfere in the internal affairs of any sovereign State and we expect all States to observe the same principle in their dealings with us."
181.	On the United Nations, Colonel Acheampong stated:
"The new Government of Ghana reaffirms its support for the United Nations Charter and the Universal Declaration of Human Rights, and we intend to play our full part in the United Nations and in its various organs for the achievement of the aims and purposes of the United Nations Organization".
182.	It is in the light of our declared foreign policy that I shall proceed to make a few observations on the world political situation.
183.	The world political picture, as we see it from Ghana, is far from satisfactory. Strife and conflicts continue to disturb the peace of the world: the guns of war are still booming, bombs are still falling on helpless persons in many parts of the world; and the legitimate rights of sections of the world population are still being trodden upon by men who nevertheless profess high moral principles.
184.	I turn now to Viet-Nam. If Indochina still continues to hit the world headlines it is because the tragic war in Viet-Nam is still with us. The cost in terms of economic and ecological waste, not counting the toll in human lives and suffering, is a blot on this Organization, which has found itself powerless to bring an end to this human tragedy. There can be no doubt now that force cannot settle the Vietnamese problem, as the massive bombing of North Viet-Nam has amply shown. The answer lies in negotiations. The understanding which is emerging between the two Germany, and between North and South Korea, assures us that this is possible. In our view the complete withdrawal of foreign forces already initiated should allow the Vietnamese people freely to settle their differences. We therefore call for a halt to the bombing of the North, the withdrawal of all foreign troops from Viet-Nam, and the recognition of the principle of self-determination in Viet-Nam.
185.	I turn now to the Middle East. Under the relative calm in the Middle East lies a potentially explosive situation in regard to which we have a joint responsibility to forestall a fresh outbreak of hostilities in an area which has known so much human suffering. In the considered view of the Ghana delegation, the key to an enduring peace in the Middle East involves the surrender of territories acquired as prizes of war in return for the recognition of the rights of all States in the area and the finding of a just solution to the Palestinian problem. The conditions embodied in Security Council resolution 242 (1967) contain the balanced objectives to which my delegation wholeheartedly subscribes.
186.	With regard to southern Africa, as I have already indicated earlier in my statement, the National Redemption Council has declared as a cardinal principle of Ghana's foreign policy the total emancipation of Africa from foreign domination. The Ghana Government is concerned about the continuing existence of colonialism, neocolonialism and racial discrimination not only in Africa but also in various parts of the world. These phenomena constitute a glaring anachronism while at the same time posing a potential danger to world peace.
187.	Of particular concern to my Government is the increasingly grave situation in southern Africa, whose problems pose a challenge to the aims and purposes of the United Nations. As I speak now, Portugal is waging a senseless war in Angola, Mozambique, and Guinea (Bissau) to suppress the legitimate aspirations of the indigenous populations and to prevent them from enjoying a decent existence in the land of their birth. Again, as I speak now, rebel Ian Smith is riding high on his illegal usurpation of power, and continues to exploit the African majority for the benefit of the white minority. As I speak now, Vorster's apartheid system is further consolidating itself and extending its grip to Namibia. These hardened colonialists and racists, with the connivance and support of their friends, have defied civilized world opinion and have flouted with impunity all decent human values. How long can we remain indifferent to the persistence of these ills, which not only negate all that the United Nations stands for but also constitute a veritable threat to world peace? My delegation strongly believes-and would issue a warning that if the deplorable and disgraceful situation in southern Africa does not change by peaceful means it will be changed by violence, the repercussions of which will go far beyond the borders of southern Africa.
188.	It is no secret that the situation in southern Africa has persisted for so long because of the aid and comfort which certain countries, particularly in the West, have been giving to these colonialist and racist regimes. The sanctions imposed by the United Nations against the Smith regime are constantly being breached by all sorts of devious means, and in this connexion it is a matter of deep regret that some major Powers are great offenders. Portugal, poor and under-developed as it is, could not have continued with this senseless war in Africa but for the material and diplomatic support of its NATO allies. Vorster's South Africa continues to enjoy the support and massive investment of international capitalist organizations, and so grows fat on the slave labor of Africans. It has even been emboldened to attempt to extend its obnoxious policies into Namibia, which is a United Nations Trust Territory. The Government of Ghana condemns without reserve all those countries which, for selfish financial gains, lend support to these regimes. The Government of Ghana adheres to the OAU declaration rejecting dialog as a means of bringing about a change in the apartheid policies of the racist Republic of South Africa. We have taken this position because we do not believe that the conditions for such a dialog exist.
189.	Since it is quite obvious that the forces of colonialism and apartheid have defied all persuasive arguments for change, is it any wonder that the African nationalists have been compelled to take up arms against these regimes?
190.	The Government of Ghana will continue to support, both morally and materially, the liberation movements in Africa, and to work within the framework of the OAU for the realization of their aims. In line with our declared, support for those liberation movements, the Ghana Government has offered to host the next meeting of the OAU Committee of Liberation, scheduled for January 1973, and preparations for it are already well under way.
191.	I should like to take this opportunity to reiterate the appeal launched by my Government's delegation at the August 1972 Conference of Foreign Ministers of Non- Aligned Countries in Guyana for material support for the liberation movements in Africa, That appeal is now directed to all peace-loving States represented here at the United Nations which have at heart the welfare of all mankind, including the peoples of Africa. The liberation movements in Africa enjoy the official recognition of the OAU and continue to receive material assistance from it. In other words, there already exists the machinery within the OAU through which such material assistance can be channeled, and I would propose that for a start we all use that machinery.
192.	Furthermore, my delegation strongly supports the proposed United Nations special fund to aid the liberation movements in Africa. Those liberation movements need all the assistance they can obtain from all peace-loving peoples, and we should contribute generously to aiding them. The liberation movements in Africa are fighting for their freedom, and victory will surely be theirs. We can all hasten that victory by contributing generously towards the success of their efforts. The time for fine words of sympathy and concern is over. This is the time for action.
193.	It is a sad fact that the world's arms race is ever sky-rocketing, having now reached a record of expenditure of some $200,000 million, an all time high, of which the two super-Powers alone are responsible for over 70 per cent. In spite of the parity in nuclear second-strike force reached between the two super-Powers, which would discount, if not eliminate, any nuclear knock-out victory through a surprise attack, the dangerous and vicious circle of arms build-up continues.
194.	It is admitted that in the absence of a reliable system of international security, national security will continue to assume a high priority in the consideration of all Governments. Even so, there is hardly any justification for allowing the arms race to reach such alarming proportions. The Ghana Government joins the United Nations Secretary-General, Mr. Waldheim, in calling for a comprehensive moratorium on all nuclear testing, underground as well as in the atmosphere, as a necessary step towards general and complete disarmament [see A/8701/Add.l, p. 3J. In this regard my Government welcomes the progress made at the Strategic Arms Limitation Talks and hopes that the modest beginning made in reaching limited agreement will lead to further progress in all fields of disarmament. Savings made in the area of disarmament could not only be usefully employed in meeting the social and economic demands at home but could also be applied in ridding the world of much of its squalor, poverty and disease.
195.	It is the view of my delegation that disarmament cannot be left at the mercy of the super-Powers and the big Powers. The Government of Ghana therefore looks forward to the proposed world disarmament conference. Disarmament is an issue of universal concern. The Government of Ghana is convinced that this very desirable conference should be open to all States. My Government would be happy to participate in such a conference and to contribute to its success.
196.	I have tried to outline, as briefly as possible, the world political situation as we see it from Ghana. As I have already stated, the situation is far from satisfactory.
197.	We acknowledge, however, that over the past year there has been some significant improvement in certain areas of international relations, which gives us hope for a brighter future. I would cite particularly President Nixon's visits to Peking and Moscow, and the various moves for rapprochement between the two Germany, and between Eastern and Western Europe generally. The efforts of North Korea and South Korea to normalize their relations are welcome moves in the right direction, and the Simla Agreement reached between India and Pakistan is a commendable step on the road to peace between the two countries. My delegation also notes with gratification the current talks, between the Prime Ministers of China and Japan. The Government of Ghana welcomes all those encouraging trends in the world political situation, and lends them its full support.
198.	Aided by advances in science and technology, man has conquered distance, found a cure for many diseases and, on the whole, improved living standards to an extent undreamed of by his forefathers. The frantic search for an affluent society and the uninhibited use of technology have naturally had their adverse consequences. The imbalance between population, industry and natural resources is already posing a threat to human existence on this planet; the depletion of natural resources, pollution and other forms of nuisance are threatening the very foundation of human life itself.
199.	Environmental neglect, with its threatening disaster, is not the exclusive concern of the more industrialized countries. It is as much a problem of the developing as of the advanced countries. Soil erosion and exhaustion, whether brought about by shifting cultivation or by deforestation; the pollution of rivers and seas caused by dumping of waste and filth; the increasing pollution of the air; insufficient sanitary facilities; unchecked soil erosion; overcrowding of the cities these and a host of other environmental issues are all matters of universal concern.
200.	Ghana participated^ the United Nations Conference on the Human Environment held at Stockholm from 5 to 16 June 1972. Together with other concerned nations we worked out a strategy to prevent the further deterioration of our natural heritage. 
201. As a developing country, Ghana has its share of polluted rivers and the threat they pose both to aquatic life and to the millions of people in the villages who depend on those rivers as their source of drinking water. That was why Ghana called for a fund to provide potable water. We reiterate that call here. As my delegation emphasized at the Stockholm Conference, we shall continue to use technology and industrialization to improve the quality of human life without necessarily sacrificing the need for environmental protection. Industrialization and preservation of the environment need not be mutually exclusive, for it is the belief of my delegation that determined research into the technology of industrialization could minimize, if not eliminate entirely, the pollution which is at present incidental to industrialization.
202. The Stockholm Conference appropriately had as its motto "Only One Earth". Our destinies are linked together. Our problems cannot be solved in isolation. Peace and prosperity are indivisible. Our protestations for peace in Viet-Nam and other parts of the world and our preoccupation with the well-being of their people will ring hollow unless they are accompanied by sincere concern for the oppressed people everywhere, including the oppressed black peoples of southern Africa and all people of African descent. Finally, the Government of Ghana reaffirms its determination to work in concert with freedom-loving people everywhere to build a world of peace, justice and freedom for all.
